DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to the Request for Reconsideration After Non-Final Rejection filed on 5/23/2022. Claims 1, 4, 6-14, and 16 are pending in the instant application.
Applicant’s arguments, see pages 5-8 of Remarks, filed 5/23/2022, with respect to claim 1 have been fully considered and are persuasive.  

Allowable Subject Matter
Claim 1 and all dependents thereof are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach “a first spool securing string extending through the through hole and connected to the first rope and the second rope; and a second spool securing string extending through the through hole and connected to the first rope and the second rope”, in combination with the rest of the limitations of the claim. The closest prior art of record, Collins US 2012/0059293 A1 instead discloses a single rigid mount (Fig. 2C, mount 132) extending through the through hole and connected to the first (224) and second rope (216; [0049]-[0052] and [0057]-[0058] describe multiple rigid embodiments of mount 132). This limitation is neither anticipated nor found obvious in the prior art of record. As such, claims 1 and all dependents thereof are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785